Citation Nr: 1538101	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the arms, hands, and face, including acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and a skin condition of the arms, hands, and face, including acne.  The Veteran submitted a timely notice of disagreement as to this determination.

The Board notes that as service connection for PTSD and for hearing loss and tinnitus is now in effect, the appeal as to those matters has been resolved.  

In September 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  The Veteran's service representative was unavailable for the hearing, but the Veteran elected to testify unrepresented.  

In July 2014, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the remaining claim on appeal.

As discussed in the prior July 2014 Board remand, the Veteran asserts that he has a skin disorder due to his active military service.  During his Board hearing, he pointed to his arms, that the undersigned observed to have scabs, sores, and mottling.  The Veteran reported that he had had the skin problem for 40 years and treated it with Neosporin.  He indicated that in service he always rolled up his sleeves to the elbow and, on patrol, brushed against bushes sprayed with Agent Orange.  He additional testified that spraying was conducted outside his base camp to clear a field of fire and soldiers were occasionally sprayed from the air and ground.  

The Veteran also stated that he did not get sunburned in service and always kept "very covered up".  He noted that he was told not to strip down unless he was in base camp.  The Veteran reported that he noticed his skin problem in service and saw medics for complaints of his skin breaking out in red rashes; he wore long sleeves at work and was not out in the sun.  

The service treatment records do not reference treatment for a skin disorder.  Post service medical records show that, in November 2007, the Veteran's skin was warm and dry.  In a statement submitted with his January 2008 claim for VA benefits, he reported having very bad problems with his arms and hands that bruised badly and had very rough skin patches for which he used aloe vera lotion.  He also had acne on his face with scarring.  In an undated statement submitted in May 2008, the Veteran's wife noted that his hands and arms were increasingly scarred and bruised.

A December 2008 VA treatment record shows that the Veteran presented for evaluation of skin disease.  He related that while in service he was red all the time from having his shirt off because of the heat.  Following examination, the VA dermatologist opined that it was at least as likely as not that the sun exposure (sun-induced erythema) during the Veteran's active service had a contributory affect towards his actinic keratoses.  Such was described as pink patches on his central face with a fine waxy scale.

Pursuant to the July 2014 Board remand, the Veteran was afforded a VA examination in September 2014.  He was diagnosed with acne in the form of red lesions on the face and seborrheic keratosis in the form of maculopapular plagues on the dorsal surface of the bilateral forearm and dorsum of both hands.  Upon review of the Veteran's claims file, to include his virtual claims file, the examiner opined that it was less likely as not that the Veteran's acne and seborrheic keratosis were a result of a disease or injury incurred during active service including exposure to herbicides or sun exposure.  As rationale, the examiner stated that the Veteran's acne and seborrheic keratosis were not presumptive [disorders] for Agent Orange and that based on the physical examination, Veteran's history, and VBMS, there were currently no service treatment records to suggest the Veteran's acne and seborrheic keratosis were a result of a disease or injury incurred during active service, including exposure to herbicides or sun exposure.  She noted that the Veteran's separation examination was not available for review.  The examiner concluded by stating that the foregoing questions could not be determined on a medical or scientific basis without resorting to speculation as there was insufficient medical records during service and post service.

The Board finds that the VA examiner did not adequately address whether any of the Veteran's skin disorders are etiologically related to in-service sun exposure.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where ...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  Therefore, additional medical comment is needed before readjudicating this claim.  As such, further inquiry and explanation is necessary to reconcile any differences in opinion with that of the December 2008 VA dermatologist who opined that it was at least as likely as not that the sun exposure (sun induced erythema) during the Veteran's active service had a contributory affect towards his actinic keratoses.

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA compensation examination concerning the Veteran's claimed skin condition, including his actinic keratosis, seborrheic keratosis, and any other diagnosed skin condition.  All indicated tests and studies should be performed, and all findings set forth in detail.

After reviewing the claims file, to include Virtual VA and VBMS, and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of all current skin disorders, including especially in terms of the likelihood (likely, as likely as not, or unlikely) any condition: (a) initially manifested during the Veteran's military service from November 1965 to November 1968, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service, including especially to any sun exposure during his service and his presumed exposure to Agent Orange in Vietnam.

Even if the Veteran does not have a skin disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the disease nonetheless is the result of exposure to Agent Orange.

Comment also is needed concerning whether sun exposure during the Veteran's service is the source or cause of any current skin disorder.  If the examiner determines that any skin disorder is not related to sun exposure service, the examiner should, to the extent possible, reconcile such findings with those previous findings documented by VA physician, Dr. S. J., in December 2014.  An explanation for the difference should be set forth.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




